PER CURIAM.
Appellants concede that the evidence as to the exact place of collision is “very conflicting,” as indeed it was; some *156of .the. witnesses stating that,No. 32 was kicking up the mud on the Staten. Island shore, and' others stating that the Taylor’s tow was doing the same thing on the .New Jersey shore; the channel being about 300 feet wide.. All of the witnesses were examined in the presence of the District. Judge. He found that the collision happened “about opposite Morse creek,’.’ a finding which is apparently not challenged. He also found that the Taylor was navigated as far as possible. to the New Jersey side of the channel, but that the tow of No. 32, under the action of the wind, swung over into the waters in which the .JMylor was navigating. This is substantially a finding that the collision happened well over towards the New Jersey shore. Upon the testimony as it stands, especially that of the disinterested witnesses from the dredge, we certainly cannot disturb these findings.
If the collision took place where these findings locate it, the fault of No. 32 is clear, because the collision occurred some 1,500 feet below the bridge, and the obstruction to her hauling over towards the Staten Island shore, which was interposed by the anchored dredge, terminated certainly not more than 800, and probably 600, feet below the bridge. 'Had she changed direction under a hard-a-starboard helm' as soon as she cleared the dredg-e, her tow would not have reached ¡the place where the collision happened; she had space and time enough to keep clear of the waters in which the Taylor was navigating.
'•" We are'satisfied that the position of the dredge and scow was such as to constitute a special circumstance which warranted the Taylor in proposing to pass starboard to starboard.
The decrees are affirmed, with interest and costs.